It is hereby ordered that the judgment in this case entered on January 13, 1919, be, and the same is hereby, restated so as to cause the following to be substituted therefo:: This cause came on to be heard on the transcript of the record from the Court of Claims, and was argued by counsel. On consideration whereof, It is now here ordered and adjudged by this court that the judgment of the said Court of Claims in- this cause be, and the same is hereby, reversed, and that this cause be, and the same is hereby, remanded to the said Court of Claims with directions to enter a judgment for the claimant for compensation for his services at the rate of one dollar per day from the first of July, 1910, to the thirtieth of June, 1913, inclusive; that is, so as to make up the difference between the four dollars per day actually received during the period stated and the five dollars per day which it is adjudged he was entitled to receive during the said period.